Citation Nr: 1027697	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a shell fragment wound, muscle group 
XIV, with patellofemoral syndrome left knee (left knee 
disability).

2.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a shell fragment wound muscle group XIV 
with patellofemoral syndrome right knee (right knee disability).

3.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2004, October 2004, and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, TX.  The Veteran testified at a Board 
hearing at the RO in September 2007 before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing has 
been associated with the record on appeal.  The Board previously 
remanded the issues for further development in May 2009.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound, muscle group XIV, with 
patellofemoral syndrome bilateral knees, are not manifested by 
incapacitating exacerbations, ankylosis of the knee, moderate 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint, limitation of flexion to 30 degrees, 
or limitation of extension to 15 degrees. 

2.  Residuals of a shell fragment wound, muscle group XIV, with 
patellofemoral syndrome bilateral knees, are not manifested by a 
moderately severe disability of the Group XIV muscles; 
specifically the evidence fails to show indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.

3.   Residuals of a shell fragment wound, muscle group XIV, with 
patellofemoral syndrome bilateral knees, are not manifested by 
scars that are deep and nonlinear covering an area of at least 6 
square inches, superficial and nonlinear covering an area of 144 
square inches, or unstable or painful.

4.  The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to memory impairment, constricted affect, suicidal ideation, 
sleep disturbance, social uneasiness, intrapersonal and 
interpersonal detachment, decreased social involvement, avoidance 
of crowds, depression, intrusive thoughts of military 
experiences, nightmares related to combat experiences, 
intermittent anxiety, and trouble concentrating, with a Global 
Assessment of Functioning (GAF) score of 50. 

4.  The Veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.

5.  There is no evidence of obsessional rituals, illogical, 
obscure or irrelevant speech, near- continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, or inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for residuals of a shell fragment wound, muscle group XIV, with 
patellofemoral syndrome left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5024, 5314, 7801, 7802, 7804 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for residuals of a shell fragment wound, muscle group XIV, with 
patellofemoral syndrome right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, 
4.118, Diagnostic Codes 5024, 5314, 7801, 7802, 7804 (2009).

3.  The criteria for a disability rating of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The Veteran's PTSD, left knee disability, and right knee 
disability claims arise from his disagreement with the initial 
evaluations following the grants of service connection.  VCAA 
notice regarding the service connection claim was furnished to 
the Veteran in August 2003.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  At any rate, the Board 
notes that the Veteran was furnished additional VCAA notice in 
September 2005.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded a VA examinations in December 2003, 
March 2005, September 2009, and October 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file 
was reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.
Analysis

The Board acknowledges that the RO considered the December 2009 
grant of a 10 percent disability rating for the Veteran's knees 
as a full grant of benefits.  The Veteran was advised of the 
increased rating; however, he did not withdraw his appeal.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy, even if partially granted, where 
less than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  As the maximum benefit available for 
a knee disability, for a muscle injury to Group XIV, and for 
scars is greater than 10 percent disabling, these claims remain 
in appellate status.

The present appeal involves the Veteran's claim that the severity 
of his service-connected left knee disability, right knee 
disability, and PTSD warrants a higher disability rating.  
Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of disability evaluations following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Knee Disabilities

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In November 2003, the Veteran filled out a medical history for a 
physical examination.  He noted no decreased function in the 
knees or legs.  

The Veteran was afforded a VA examination of his scars in 
December 2003.  The Veteran complained of some aching and 
discomfort in the scars, but the examiner opined that he has no 
actual dysfunction or pain from the scars.  The extremities were 
normal except for scars on his knees.  The right knee has three 
tiny scars just slightly smaller than a 10-cent piece.  The scars 
are almost invisible and there is no dysfunction, elevation, or 
depression of the scars.  The left knee has several scars that 
are slightly smaller than a 10-cent piece with no elevation, 
depression, or dysfunction.  The examiner found no dysfunction in 
the knee joint whatsoever.  The examiner opined that the Veteran 
doesn't have any serious defects of either knee from the shrapnel 
injuries. 

In a September 2007 hearing before the Board, the Veteran 
complained of pain in his knees.

The Veteran was afforded a VA examination of the knees in October 
2009.  The Veteran reported a 10 year history of pain in his 
knees.  He uses no braces or assistive devices and does normal 
activities of daily living.  He does normal activities of daily 
living and uses no medication for his knees.  The examiner noted 
no flare ups, incoordination, fatigue, or lack of endurance.  
Examination of the right knee reveals a 2 cm. upper lateral 
patellar scar and a 2 cm. medial patellar scar.  Examination of 
the left knee reveals a 1 cm. upper medial patellar scar, a 1 cm. 
lateral upper patellar scar, and a 2 by 1 cm. and 1 by 1 cm. 
medial lower patellar scar.  The scars are well-healed, soft, and 
not attached.  They create no pain with motion of the knee.  The 
examiner noted no inflammation, breakdown, keloid formation, or 
tenderness on palpation of the scars.  They are superficial and 
not disfiguring.  The muscle groups penetrated are the right and 
left quadriceps, MG XIV, but there is no loss of muscle function 
or strength.  The Veteran walks with a normal gait.  He flexes 
his knees to 140 degrees and extends to 0 degrees bilaterally 
without pain.  The examination was negative for Lachman's and 
McMurray's bilaterally.  The cruciate and collateral ligaments 
were intact bilaterally.  The examiner found no change in range 
of motion, coordination, fatigue, endurance, or pain level 
bilaterally with three repetitions of motion testing.  The 
examiner diagnosed patellofemoral syndrome of the right and left 
knees, superficial scars of the right and left knees, and 
penetrating shell fragment wounds of the bilateral MG XIV.  

The Veteran was rated under Diagnostic Code 5024 for 
tenosynovitis.  The regulation provides that diseases under 
Diagnostic Code 5024 shall be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Diagnostic Code 5003 
states that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the Veteran 
should be rated at 10 percent disabling with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and 20 percent disabling with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.  

The Board notes that the Veteran has not been diagnosed with 
arthritis, but the RO evaluated the knee disability as 10 percent 
disabling bilaterally by analogy.  The Board therefore will 
consider whether there is any diagnostic code that supports a 
rating in excess of 10 percent for the Veteran's bilateral knee 
disabilities.  Without x-ray evidence of arthritis, the Veteran 
is not entitled to a separate rating for arthritis.  The rating 
under Diagnostic Codes 5024 and 5003 is by analogy only.  The 
Board will consider all possible diagnostic codes.  

The Board notes that an increased disability rating under the 
provisions regarding degenerative arthritis is not warranted.  
The Veteran is currently evaluated at 10 percent disabling.  To 
receive 20 percent, the evidence must show occasional 
incapacitating exacerbations.  At no point does the record 
indicate that the Veteran suffers incapacitating exacerbations.  
Therefore, the Veteran is not entitled to a 20 percent disability 
rating for either knee under Diagnostic Code 5003.  

The Board must then turn to the provisions addressing limitation 
of motion of the knee and leg.  To receive a disability rating in 
excess of 10 percent disabling, the evidence must show ankylosis 
of the knee, moderate recurrent subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
limitation of flexion to 30 degrees, or limitation of extension 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5260, 5261.

The evidence cited above shows no ankylosis of the knee.  The 
Veteran also reported no subluxation or lateral instability.  The 
VA examiner in October 2009 specifically noted that the Veteran 
was negative for Lachman's and McMurray's bilaterally and that 
the cruciate and collaterals are intact bilaterally.  No evidence 
indicated dislocated cartilage.  Again in October 2009, the 
Veteran's flexion was measured to 140 degrees and his extension 
to 0 degrees.  As the evidence fails to show ankylosis of the 
knee, moderate recurrent subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, limitation of 
flexion to 30 degrees, or limitation of extension to 15 degrees, 
the Board finds that a disability rating in excess of 10 percent 
disabling is not warranted.  

The Board must also consider any other possibly applicable 
diagnostic codes.  The Veteran's injury also involved Group XIV 
muscles.  To receive a disability rating in excess of 10 percent 
disabling for a disability of Group XIV muscles under Diagnostic 
Code 5314, the evidence must show a moderately severe disability 
of the Group XIV muscles.  These muscles function with extension 
of the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII in postural support of the body, acting with 
hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.

38 C.F.R. § 4.56(d)(3) sets forth the criteria for moderately 
severe disability of the muscles.  The injury must evidence a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  Service department records or other 
evidence must show hospitalization for a prolonged period for 
treatment of the wound.  The records must also show consistent 
complaint of cardinal signs and symptoms of muscle disability 
including loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  The examiner must find objective evidence of entrance 
and (if present) exit scars indicating track of missile through 
one or more muscle groups.  Findings must also include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  The regulation notes that tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

The Board acknowledges that the Veteran received shrapnel wounds 
to the quadriceps during service.  However, the record contains 
no evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  The VA 
examiner in October 2009 noted no loss of muscle function or 
strength.  As there is no positive evidence of impairment, the 
Veteran's muscle disability may not be described as a moderately 
severe disability.  Therefore, the Veteran is not entitled to a 
disability rating in excess of 10 percent disabling based on a 
muscle disability.  

Finally, the Board must consider whether the Veteran is entitled 
to a disability rating for the scars associated with the 
Veteran's shell fragment wounds.  To receive a disability rating 
for a scars on the knees, the scar must be deep and nonlinear 
covering an area of at least 6 square inches, superficial and 
nonlinear covering an area of 144 square inches, or be unstable 
or painful.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 
7804.  The Veteran's scars were described as well-healed, soft, 
and not attached.  They caused the Veteran no pain.  The right 
knee scars were measured as a 2 cm. upper lateral patellar scar 
and a 2 cm. medial patellar scar.  The right knee scars were 
measured as a 1 cm. upper medial patellar scar, a 1 cm. lateral 
upper patellar scar, and a 2 by 1 cm. and 1 by 1 cm. medial lower 
patellar scar.  The evidence therefore fails to show scars 
covering at least 6 square inches or unstable or painful scars.  
The Veteran is not entitled to a separate compensable disability 
rating for his scars.   38 C.F.R. §§ 4.118, Diagnostic Codes 
7801, 7802, 7804.

PTSD

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Veteran was afforded a VA examination in March 2005.  The 
examiner provided a medical, military, and psychosocial history.  
The Veteran appeared appropriately dressed and well-groomed.  He 
was fully oriented with fluent and coherent speech.  He exhibited 
no evidence of a thought disorder.  The Veteran reported auditory 
and visual hallucinations.  The Veteran felt depressed and noted 
such symptoms as sleep problems, depressed mood, agitation, 
thoughts of suicide, and feelings of worthlessness.  The suicidal 
ideation occurred on two occasions due to problems with work and 
finance.  The Veteran also reported difficulty falling asleep 
with nightmares two to three times per week.  He jumps at loud 
noises and noted increased irritability and anger.  The examiner 
diagnosed chronic moderate PTSD and severe recurrent major 
depressive disorder with psychotic features.  He assigned a GAF 
of 50 indicating serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).

During the September 2007 hearing before the Board, the Veteran 
testified as to auditory and visual hallucinations.  He sees a 
shadow of someone every day.  He also hears bosses call his name.  
He also reported short term memory problems.  

The Veteran was afforded another VA examination in September 
2009.  The examiner noted that the claims file was examined.  He 
provided a complete medical and psychosocial history and 
performed a thorough psychological examination.  The Veteran 
reported continued sleep disturbance, social uneasiness, 
intrapersonal and interpersonal detachment, decreased social 
involvement, avoidance of crowds, depression, intrusive thoughts 
of military experiences, nightmares related to combat 
experiences, intermittent anxiety, and trouble concentrating.  
The Veteran remains employed full time and has been married for 
thirty-one years.  Overall the examiner noted mild to moderate 
impairment of occupational function based on his clinical 
symptoms and moderate to serious social impairment resulting from 
his psychiatric symptoms.  His affect appeared constricted but 
mood congruent.  He was casual and seasonally appropriate in 
dress with good grooming.  The examiner described the Veteran's 
speech as terse manifested by one word answers lacking 
conversational quality.  The examiner noted his mood as mildly 
anxious with a mood congruent constricted affect.  Regarding 
visual and auditory hallucinations, the Veteran reported at times 
perceiving movement in his periphery, but the examiner determined 
that these were more consistent with an illusion or hypervigilant 
misperception rather than evidence of a true psychotic symptom.  
The Veteran also reported two instances of panic, one in 2006 and 
one in 2008.  He has no impulse control problems or obsessive or 
ritualistic behavior.  The examiner reported no homicidal 
ideation or intent and only passive and transient suicidal 
ideation during worsening periods of depression.  The Veteran 
reported difficulty with concentration affecting his productivity 
at work.  He noted no problems with his memory although he did 
demonstrate some confusion over his personal timeline.  The 
examiner found the Veteran's judgment to be intact for basic 
responsibilities of self-care.  The examiner diagnosed PTSD and 
major depressive disorder.  He assigned a GAF score of 50, which 
again indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.

The Board notes that the Veteran does not receive any regular 
treatment or medication for his PTSD.  

The Veteran's PTSD is currently evaluated at 30 percent 
disabling.  A 30 percent disability rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

To receive a disability rating in excess of 30 percent disabling, 
the evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's affect was constricted and his speech was terse, 
lacking a conversational characteristic.  The Veteran also 
reported impairment of short term memory.  The examiner 
additionally found confusion by the Veteran in his personal 
timeline.  The Veteran suffered disturbances of motivation and 
mood.  These disturbances include some suicidal ideation, 
difficulty sleeping, hypervigilant behavior resulting in 
illusions, social uneasiness, intrapersonal and interpersonal 
detachment, decreased social involvement, avoidance of crowds, 
depression, intrusive thoughts of military experiences, 
nightmares related to combat experiences, intermittent anxiety, 
and trouble concentrating.  His symptoms also created difficulty 
concentrating at work.  

The Board acknowledges that the Veteran's judgment was deemed 
intact for basic responsibilities of self-care and he showed no 
signs of a thought disorder.  He also suffered only two panic 
attacks between 2006 and 2008.  The Board notes however that the 
symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Overall the examiner noted mild to moderate 
impairment of occupational function based on his clinical 
symptoms and moderate to serious social impairment resulting from 
his psychiatric symptoms.  Based on this evidence the Board finds 
that a 50 percent disability rating is warranted for the 
Veteran's PTSD.

The Board must then determine whether the evidence meets the 
criteria for a disability rating in excess of 50 percent 
disabling.  A 70 percent disability rating is warranted when the 
Veteran experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Although the Veteran does have some passive and transient 
suicidal ideation, overall, he fails to meet the criteria set 
forth for a 70 percent disability rating.  His overall 
functioning is higher than occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Veteran showed no 
obsessional rituals.  His speech, although terse and lacking in 
conversational quality, was not illogical, obscure, or 
irrelevant.  He experienced panic or depression affecting his 
ability to function independently.  The examiner noted no impulse 
control problems.  The Veteran reported no spatial 
disorientation.  The Veteran appeared consistently well groomed.  
He successfully maintains employment and has been married for 
over 30 years.  Based on the totality of the evidence, the Board 
finds that the Veteran does not meet the criteria for a 70 
percent disability rating for PTSD. 

The Board must also consider whether the Veteran meets the 
criteria for a 100 percent disability rating.  To receive a 100 
percent disability rating the evidence must show total 
occupational and social impairment due to such: gross impairment 
in thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and memory 
loss for names of close relatives, own occupation, or own name.  
The Board notes that the Veteran has been married for 30 years 
and maintains employment.  He shows no grossly inappropriate 
behavior or persistent danger of hurting himself or others.  He 
also maintained his personal hygiene.  He reported no problems 
with disorientation or significant memory loss.  The Board 
acknowledges the Veteran's reported hallucinations, however, the 
VA examiner during the most recent VA examination determined that 
they are a hypervigilent response rather than a true psychotic 
symptom.  Therefore, the Board finds that the Veteran also does 
not meet the criteria for a 100 percent disability rating.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with pain in the knee with 
walking and scarring due to a shrapnel wound.  The Board 
considered the Veteran's knee disability regarding incapacitating 
episodes, limitation of motion, muscle function loss, and 
scarring.  The rating criteria thoroughly addressed all the 
Veteran's contentions.  Regarding his psychiatric disability, the 
Veteran reported with suicidal ideation, difficulty sleeping, 
hypervigilant behavior resulting in illusions, social uneasiness, 
intrapersonal and interpersonal detachment, decreased social 
involvement, avoidance of crowds, depression, intrusive thoughts 
of military experiences, nightmares related to combat 
experiences, intermittent anxiety, and trouble concentrating.  
These factors are addressed in the rating schedule as 
disturbances of mood or motivation and as occupational and social 
impairment.  The Board has considered these symptoms in 
determining the severity of the Veteran's disability.  Therefore, 
the Board is of the opinion that the Rating Schedule measures and 
contemplates these aspects of his disabilities, so that 
extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a shell fragment wound, muscle group 
XIV, with patellofemoral syndrome left knee is denied.

 Entitlement to an initial disability rating in excess of 10 
percent for residuals of a shell fragment wound, muscle group 
XIV, with patellofemoral syndrome right knee is denied.

Entitlement to an initial disability rating of 50 percent 
disabling, but no more, for PTSD is warranted subject to 
applicable laws and regulations governing payment of VA monetary 
benefits.  




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


